                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

CHARA DYLAN GOTCHER                                §
                                                   §     Civil Action No. 4:18-CV-16
v.                                                 §     (Judge Schell/Judge Nowak)
                                                   §
COMMISSIONER, SSA                                  §

                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the United States Magistrate Judge pursuant to

28 U.S.C. § 636. On February 28, 2019, the report of the Magistrate Judge (Dkt. #22) was entered

containing proposed findings of fact and recommendations that the final decision of the

Commissioner of Social Security Administration be AFFIRMED.

       The court, having made a de novo review of the objections raised by Plaintiff (Dkt. #23),

as well as Defendant’s response (Dkt. #26) and Plaintiff’s reply (Dkt. #27), is of the opinion that

the findings and conclusions of the Magistrate Judge are correct, and the objections of Plaintiff are

without merit. Therefore, the court hereby adopts the findings and conclusions of the Magistrate

Judge as the findings and conclusions of the court.

       It is, therefore, ORDERED that the decision of the Commissioner is AFFIRMED.

       IT IS SO ORDERED.

            .    SIGNED this the 19th day of March, 2019.




                                                           _______________________________
                                                           RICHARD A. SCHELL
                                                           UNITED STATES DISTRICT JUDGE
